******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
     STATE OF CONNECTICUT v. JOE BALTAS
                 (AC 37921)
                  Lavine, Mullins and Bishop, Js.
     Argued September 13—officially released November 1, 2016

(Appeal from Superior Court, judicial district of New
  Haven, geographical area number seven, Klatt, J.)
  Cameron R. Dorman, assigned counsel, for the appel-
lant (defendant).
  Kathryn W. Bare, assistant state’s attorney, with
whom, on the brief, were Michael Dearington, former
state’s attorney, and Robert F. Mullins, Sr., assistant
state’s attorney, for the appellee (state).
                         Opinion

   LAVINE, J. The defendant, Joe Baltas, appeals from
the judgment of conviction, rendered after a jury trial,
of one count of assault in the second degree in violation
of General Statutes § 53a-60 (a) (2) and one count of
possession of a dangerous instrument in a correctional
institution in violation of General Statutes § 53a-174a.
The defendant claims that the trial court abused its
discretion in denying his motion to suppress an incrimi-
nating statement he made to a correction officer
because he allegedly was subjected to a custodial inter-
rogation without the benefit of having been advised
of his constitutional rights pursuant to Miranda.1 We
affirm the judgment of the trial court.
   The jury reasonably could have found the following
facts. The defendant was an inmate at the Cheshire
Correctional Institution in the north block five housing
unit (unit). The cells in the unit surround a recreation
day room. A set of stairs in the recreation room leads
up to a second tier of cells. Tables line the opposite
ends of the room, leaving an open center aisle in the
middle. Surveillance cameras in the unit can zoom in
if there is a disturbance in the room.
   On January 7, 2014, Correction Officer Richie John-
son was on duty in the recreational room, where he
was assigned to sit at the desk in ‘‘the bubble,’’ an
observational area from which a guard controls the
operation of cell and shower doors. The bubble is some
forty feet from the bottom of the stairwell. At approxi-
mately 11:07 a.m., Joseph Murphy, an inmate, began to
berate the defendant. Johnson and his partner told the
defendant and Murphy to stop arguing, and Murphy
stopped yelling at the defendant. At approximately 11:18
a.m., Murphy was talking to another inmate at the bot-
tom of the stairwell when the defendant approached
him. The defendant and Murphy ‘‘exchanged words,’’
and the defendant grabbed a shank, a sharp piece of
metal, from his waistband. He stabbed Murphy with the
shank three times. The two then engaged in a physical
altercation and rolled across the floor to the opposite
end of the room. The defendant dropped the shank in
the middle of the recreation room.
   As soon as Johnson saw the defendant pull the shank
from his waistband, Johnson announced a code blue,
which is a warning to the other staff members that there
is an inmate-on-inmate altercation. Johnson stated that
a weapon had been used. As Johnson waited for addi-
tional correction personnel to arrive, he remained at
the bubble and directed the other inmates to secure
themselves in their cells. Most of the inmates complied,
but a few remained in the recreation room. Only one
other inmate other than the defendant and Murphy
approached the center aisle where Johnson saw the
shank.
  Approximately seven seconds after the defendant
stabbed Murphy, correction officers arrived and
restrained Murphy on the left side of the room and
the defendant on the right side of the room. After the
defendant and Murphy were separated, Johnson indi-
cated with a beam of light from a flashlight where the
shank was located on the floor. Correction Officer Brian
Avery picked up the shank and put it in a bag.
  Lieutenant Felipe Lugo responded to the scene as
soon as Johnson announced the code blue. When he
arrived, Murphy and the defendant were restrained at
opposite sides of the room. Lugo observed Mace on the
defendant, which is normally sprayed on an inmate if
he is involved in a physical altercation. Soon thereafter,
Murphy was taken to the restrictive housing unit, where
Lugo observed wounds on him five to ten minutes after
the altercation occurred. A nurse treated Murphy for
the wounds with a tetanus shot.
   Lugo and other staff members escorted the defendant
to the restrictive housing unit where he was decontami-
nated to remove the Mace. While he was in hand
restraints, the defendant was strip-searched, evaluated
by medical personnel, and put in a cell separate from
the other inmates. Once the defendant was put in a
cell, Lugo gave him the opportunity to make a written
statement about the incident. The defendant declined
to give a written statement or to press charges against
Murphy. Lugo then asked the defendant whether he
owned the shank, and the defendant admitted that he
did.
   The defendant was arrested and charged with one
count of assault in the second degree and one count of
possession of a dangerous instrument in a correctional
institution. On August 25, 2014, the defendant filed a
motion to suppress the incriminating statement he
made to Lugo, claiming that he was subjected to a
custodial interrogation without being read his Miranda
rights. The trial court denied the motion. On October
24, 2014, the jury found the defendant guilty on both
counts. This appeal followed. Additional facts will be
set forth as needed.
   The defendant claims that the trial court abused its
discretion in denying his motion to suppress evidence.
Specifically, the defendant argues that the trial court
should have suppressed the incriminating statement he
made to Lugo because Lugo subjected the defendant
to a custodial interrogation ‘‘while [he was] detained
in a cell within the restrictive housing unit,’’ and there-
fore, he was entitled to be informed of his constitutional
right against self-incrimination. The defendant argues
that the admission of the statement was not harmless
error because the statement was essential to proving
the charges against him. The state argues that there is
‘‘nothing in the record to support a conclusion that the
defendant’s removal from [the unit] and placement in
another restrictive housing unit’’ subjected him to a
custodial interrogation. Because we conclude that the
admission of this evidence was harmless beyond a rea-
sonable doubt, we do not reach the question of whether
the defendant was subjected to a custodial interro-
gation.
    We set forth the applicable standard of review. ‘‘Our
standard of review of a trial court’s findings and conclu-
sions in connection with a motion to suppress is well
defined. A finding of fact will not be disturbed unless
it is clearly erroneous in view of the evidence and plead-
ings in the whole record . . . . [W]here the legal con-
clusions of the court are challenged, we must determine
whether they are legally and logically correct and
whether they find support in the facts set out in the
memorandum of decision . . . .’’ (Internal quotation
marks omitted.) State v. Clark, 255 Conn. 268, 279, 764
A.2d 1251 (2001).
   ‘‘If statements taken in violation of Miranda are
admitted into evidence during a trial, their admission
must be reviewed in light of the harmless error doctrine.
. . . The harmless error doctrine is rooted in the funda-
mental purpose of the criminal justice system, namely,
to convict the guilty and acquit the innocent. . . .
Therefore, whether an error is harmful depends on its
impact on the trier of fact and the result of the case.
. . . This court has held in a number of cases that when
there is independent overwhelming evidence of guilt,
a constitutional error would be rendered harmless
beyond a reasonable doubt. . . . When an [evidentiary]
impropriety is of constitutional proportions, the state
bears the burden of proving that the error was harmless
beyond a reasonable doubt. . . . [W]e must examine
the impact of the evidence on the trier of fact and the
result of the trial. . . . If the evidence may have had
a tendency to influence the judgment of the jury, it
cannot be considered harmless. . . . That determina-
tion must be made in light of the entire record [including
the strength of the state’s case without the evidence
admitted in error].’’ (Citations omitted; internal quota-
tion marks omitted.) State v. Mitchell, 296 Conn. 449,
459–60, 996 A.2d 251 (2010).
  Assuming, arguendo, that the defendant was sub-
jected to a custodial interrogation, and thus, should
have been advised of his rights under Miranda, we
conclude, on the basis of our review of the entire record,
that admission of the defendant’s statement into evi-
dence was harmless beyond a reasonable doubt.
  The state presented sufficient evidence of the defen-
dant’s guilt beyond a reasonable doubt apart from the
defendant’s statement. Johnson, an eyewitness to the
events, testified that he observed the defendant
approach Murphy, pull a shank from his waistband, and
stab Murphy with the shank three times. Johnson also
observed the shank fall out of the defendant’s hands
when the defendant and Murphy were fistfighting.2 The
shank was found in the center aisle of the room, and
the only inmates whom Johnson observed in the middle
of the room during the incident were the defendant and
Murphy. In short, there was no evidence whatsoever
that the victim, or a third party, ever possessed the
shank.3
  Lugo testified that when he arrived in the recreation
room, the defendant was restrained by multiple officers
and was covered with Mace residue, indicating that the
defendant was involved in an altercation. Lugo also
testified that he observed Murphy’s injuries when he
saw him in the restrictive housing unit five to ten
minutes after the stabbing occurred.
  Through the testimony of Michael Desena, a nurse
supervisor at the correctional facility, the state intro-
duced into evidence the medical incident reports as
to both the defendant and Murphy. Murphy’s medical
incident report indicated that he suffered from bleeding
cuts on his skin that were treated with a tetanus shot.
The defendant’s medical incident report indicated that
he did not sustain any injuries.
   The state introduced into evidence a number of
pieces of physical evidence that were indicative of the
defendant’s guilt, including the shank Johnson saw the
defendant use to stab Murphy. The state also introduced
into evidence photographs of Murphy’s injuries. The
photographs were taken within twenty to thirty minutes
of the altercation, and the injuries displayed were con-
sistent with the injuries Lugo observed.
   Finally, the state introduced into evidence a video-
tape that depicted the entire incident between the
defendant and Murphy. The videotape showed the
defendant striking Murphy before the two engaged in
the fistfight. Moreover, Johnson testified that the
images on the videotape were consistent with what he
observed, and Lugo identified the perpetrator in the
video as the defendant. The videotape also showed
Avery recover an object from the middle of the floor.
Considering all of the evidence, the only reasonable
explanation for what occurred is the one proffered by
the state. Accordingly, even if we were to assume that
the trial court’s failure to grant the defendant’s motion
to suppress was an error, in light of the evidence before
the jury, any such error would be harmless beyond a
reasonable doubt.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     See Miranda v. Arizona, 384 U.S. 436, 478–79, 86 S. Ct. 1602, 16 L. Ed.
2d 694 (1966).
   2
     During direct examination, Johnson testified, in part, as follows: ‘‘[The
defendant] reached in his waistband and grabbed a sharp object, a shank,
a sharpened piece of metal. He—he—he struck inmate Murphy in the elbow
a few times. A few times he struck. . . . [A]fter the stabbing, the weapon,
the shank, fell out of the hands of [the defendant]. It fell on the floor, and
I used the flashlight to light it up so whenever responding staff came, they
can actually see it . . . .’’
   3
     Although the videotape of the altercation showed that a third inmate
approached the area where the shank was found, the video did not indicate
that he bent down to drop the shank or do anything else to suggest that he
possessed the shank at any time.